Marshall, Justice.
A complaint filed with the Judicial Qualifications Commission against Judge Mark Dunahoo, of the Superior Courts of the Piedmont Judicial Circuit1 was investigated and heard by the commission pursuant to Art. VI, Sec. XIII, Par. Ill of the Constitution of Georgia of 1976 (Code Ann. § 2-4203) and rules of the commission, approved by this court (236 Ga. 925-938).
The commission in its report and recommendation to this court concluded that Judge Dunahoo had been guilty of "wilful misconduct in office” and "conduct prejudicial to *618the administration of justice which brings the judicial office into disrepute,” both of which are included in the constitutional provision, supra. It based its conclusions on its findings concerning five instances of misconduct: first, conflicting testimony by Judge Dunahoo relative to his actions in the case of State v. Terry Bratcher; second, the destruction of the original sentence in the Bratcher case by Judge Dunahoo; third, the removal and destruction of a copy of the sentence by Judge Dunahoo in the Bratcher case; fourth, denial of litigants’ right to be heard when Judge Dunahoo, in a peremptory and discourteous manner, refused to permit counsel to present evidence; fifth, Judge Dunahoo’s request to a court reporter to erase tape recordings of a judicial hearing in his court. The commission unanimously recommended that Judge Dunahoo be removed from his office as Superior Court Judge Emeritus (now, Senior Judge of the Superior Courts).
Decided January 31, 1978.
Troutman, Sanders, Lockerman & Ashmore, Carl Sanders, Nicholson & Meals, Robert N. Meals, for appellee.
The constitutional provision, supra, states in part that: "The Supreme Court shall review the record of the proceedings on the law and facts, and in its discretion may permit the introduction of additional evidence and shall order removal, other discipline, or retirement, as it finds just and proper, or wholly reject the recommendation.” We have reviewed the record on the law and facts. We have not received additional evidence.
We accept the report of the commission.
In lieu of the recommendation of the commission that Judge Dunahoo be removed from his office as Senior Judge of the Superior Courts, it is ordered that he be and he is hereby prohibited and restricted from presiding as judge of the superior courts in any judicial proceeding whatsoever at any time after this date.

All the Justices concur, except Hill, J., who would approve the recommendation of the commission.


 Judge Dunahoo, while the complaint was pending before the commission, applied for the status of Senior Judge of the Superior Courts and was appointed pursuant to the provisions of Code Ann. § 24-2602a.